DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “external environment recognition part” in claims 1,2,8,9 and 10, “target trajectory calculation part” in claims 10, “departure risk calculation part” in claims 10, 11 and 12, “actuator operation variable calculation part” in claims 10, 11 and 12; and “actuator operation output part” in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Specifically, 
external environment recognition part refers to “a microcomputer, is an external environment recognition part configured to process map information and image information obtained by a camera” [0034].  Therefore, the structure for the external environment recognition part is interpreted as a general purpose computer (microcomputer).
target trajectory calculation part refers to “action strategy controller…is a driver assistance device that has functions to serve as a target trajectory calculation part“ [Applicant’s specification as filed, 0038]. Therefore, the structure for the target trajectory calculation part is interpreted as a general purpose computer (controller).  
departure risk calculation part refers to action strategy controller…is a driver assistance device that has functions to serve as a…departure risk calculation part” “ [Applicant’s specification as filed, “ [Applicant’s specification as filed, 0038].  Therefore, the structure for the external environment recognition part is interpreted as a general purpose computer (controller).  Therefore, the structure for the departure risk calculation part is interpreted as a general purpose computer (controller).  
actuator operation variable calculation part refers to “motion strategy controller…is a driver assistance device having a function to serves as an actuator operation variable calculation part configured to determine actuator operation variable-related information regarding an operation variable of an actuator related to steering and braking/driving operations of vehicle” “ [Applicant’s specification as filed, 0042]. Therefore, the structure for the actuator operation variable  calculation part is interpreted as a general purpose computer (controller).  
actuator operation output part refers to steering variable control part…which serves as an actuator operation output part, drives a motor for generating a steering force in steering device…so as to control such that the steering angle of the vehicle reaches the target steering angle δ. Here, the motor serves as an actuator related to a steering operation of vehicle”. [Applicant’s specification as filed, 0085]. Therefore, the structure for the actuator operation variable calculation part  is interpreted as a general purpose computer (controller).  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 4-6 and 8-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Regarding Claim 1, the claim recites “receive a target trajectory of a vehicle determined based on driving 5environment-related information regarding a driving environment ahead of the vehicle, the driving environment-related information being acquired by an external environment recognition part; determine, based on the driving environment-related information, a departure risk of the vehicle departing from a drivable width of a road on which the vehicle travels; 10determine, based on the departure risk, actuator operation variable-related information regarding an operation variable of an actuator related to a steering and/or braking/driving operation that causes the vehicle to travel along the target trajectory; and output the actuator operation variable-related information to the actuator.”   These limitations, as drafted, are simple processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, nothing in the claim elements precludes the steps from practically being performed in the mind. The claim encompasses a driver assistance (lane keeping) system which can simply be done by a person following instructions to perform mental processes, i.e. receive, determine.  For example, the limitation “determine, based on the driving environment-related information, a departure risk of the vehicle departing from a drivable width of a road on which the vehicle travels” and “determine, based on the departure risk, actuator operation variable-related information regarding an operation variable of an actuator related to a steering and/or braking/driving operation” involves a person making a simple judgment based on observation. Thus, the claim recites mental processes.  

The claim recites the additional elements of “receive a target trajectory of a vehicle” which is recited at a level of generality (i.e. a general means for gathering the potential decisions) and amounts to mere data gathering, which is a form of insignificant pre-solution activity. The additional elements of “output the actuator operation variable-related information to the actuator” is a  form of insignificant post-solution activity.  

The claim as a whole merely describes how to generally “apply” the concept of receiving and determining data for vehicle lane keeping. Accordingly, even in combination, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea. For these reasons, there is no inventive concept in the claim, and thus it is ineligible.

Same analysis applied to the independent claims 9 and 10.

Claim 2, 4-6 and 8, 11 and 12 do not recite additional elements that integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Tange et al. (US 20110015850 A1) in view of Goto et al. (US 20210188258 A1).
Regarding Claim 1, Tange teaches a driver assistance device (Tange, [0055] “The lane keeping assist device”) configured to: the driving environment-related information being acquired by an external environment recognition part (Tange, [0057] “A monocular camera with image processing function is mounted on the vehicle. This monocular camera with image processing function is an outside recognition means…to detect a position of the vehicle. The monocular camera with image processing function captures the road ahead of the vehicle”); determine, based on the driving environment-related information (Tange, [0316] “The monocular camera judges a road condition from the captured camera image, and outputs a signal concerning the vehicle position in the traffic lane where the vehicle is travelling to the lane keeping assist controller…concerning the vehicle position in the traffic lane is information about a yaw angle that is an angle deviation of a travelling direction of the vehicle with respect to the traffic lane, a lateral displacement X from the traffic lane center and a curvature .rho. of the traffic lane”), a departure risk of the vehicle departing from a drivable width of a road on which the vehicle travels (Tange, [0316] “The monocular camera…outputs a signal…concerning the vehicle position in the traffic lane is information about a yaw angle that is an angle deviation of a travelling direction of the vehicle with respect to the traffic lane, a lateral displacement X from the traffic lane center”); 10determine, based on the departure risk (Tange, [0025] “FIG. 10A is a drawing showing a lateral position and a value of a weighting factor), and output the actuator operation variable-related information to the actuator (Tange, [0060] “The lane keeping assist controller…calculates a control amount for keeping the vehicle in the traffic lane on the basis of the input signals, and outputs them at least to the steering controller”).  

Tange does not teach receive a target trajectory of a vehicle determined based on driving 5environment-related information regarding a driving environment ahead of the vehicle and actuator operation variable-related information regarding an operation variable of an actuator related to a steering and/or braking/driving operation that causes the vehicle to travel along the target trajectory.  However, Goto teaches these limitations.
	
Goto teaches receive a target trajectory of a vehicle determined based on driving 5environment-related information regarding a driving environment ahead of the vehicle (Goto, [0055] “The target traveling course calculation part…is configured to calculate a target traveling course of the vehicle…based on input information from the millimeter-wave radar…a vehicle exterior camera comprised in the vehicle-mounted camera…the sensors”; [0054] “The surrounding object detection part…is configured to detect a surrounding object, based on input information from the millimeter-wave radar…the camera”) and actuator operation variable-related information regarding an operation variable of an actuator related to a steering and/or braking/driving operation that causes the vehicle to travel along the target trajectory (Goto, [0083] “the target traveling course calculation part…is operable to correct the target positions…and the target speed…according to a current behavior state…i.e., vehicle speed, acceleration, yaw rate, steering angle, lateral acceleration, etc….of the vehicle”).  

It would have been obvious to one ordinary skill in the art before the effective date of the claimed invention to have modified Tange to include receive a target trajectory of a vehicle determined based on driving 5environment-related information regarding a driving environment ahead of the vehicle and actuator operation variable-related information regarding an operation variable of an actuator related to a steering and/or braking/driving operation that causes the vehicle to travel along the target trajectory as taught by Goto in order to execute “steering-based avoidance control with respect to deviation from the lane or road…to avoid the collision” (Goto, [074]).

Regarding Claim 152, Tange teaches the driver assistance device (Tange, [0055] “The lane keeping assist device”) according to claim 1, wherein the operation variable of the actuator (Tange, [0060] “The lane keeping assist controller…calculates a control amount for keeping the vehicle in the traffic lane on the basis of the input signals, and outputs them at least to the steering controller”) includes: a feedforward operation variable based on a road curvature (Tange, [0083] “ curvature .rho. (the curve direction of the traffic lane L)”), the road curvature at least partially constituting the driving environment-related information regarding the driving environment ahead of the vehicle acquired by the external environment 20recognition part (Tange, [0057] “The monocular camera with image processing function captures the road ahead of the vehicle. The monocular camera judges a road condition from the captured camera image, and outputs a signal concerning the vehicle position in the traffic lane where the vehicle is travelling to the lane keeping assist controller…The signal concerning the vehicle position in the traffic lane is information about a yaw angle that is an angle deviation of a travelling direction of the vehicle with respect to the traffic lane, a lateral displacement X from the traffic lane center and a curvature .rho. of the traffic lane”) ; and a preview position of the vehicle determined based on the driving environment-related information regarding the driving environment ahead of the vehicle acquired by the external 25environment recognition part (Tange, [0316] “The monocular camera judges a road condition from the captured camera image, and outputs a signal concerning the vehicle position in the traffic lane”), and 54wherein the driver assistance device is further configured to correct the feedforward operation variable(Tange, [0100] “ the control amount is corrected by the yaw angle of the vehicle C and the road curvature .rho”) and the feedback operation variable  in accordance with the departure risk (Tange, [0100] “The yaw angle part of the vehicle C of the second term in the expressions functions as a feedback control amount”).  

Tange does not teach a feedback operation variable based on a difference between a target position of the vehicle that ensures that the vehicle travels along the target trajectory.  However, Goto teaches this limitation (Goto, [0143] “the corrected traveling course calculation part…is operable to correct the target traveling course…it is determined by the automatic steering control part…that there is no possibility of deviation from the lane”;[0088] “The target traveling course calculation part…is operable, based on the steering angle, the yaw rate”).

It would have been obvious to one ordinary skill in the art before the effective date of the claimed invention to have modified Tange to a feedback operation variable based on a difference between a target position of the vehicle that ensures that the vehicle travels along the target trajectory as taught by Goto in order to execute “steering-based avoidance control with respect to deviation from the lane or road…to avoid the collision” (Goto, [074]).

Regarding Claim 3, Tange teaches the driver assistance device (Tange, [0055] “The lane keeping assist device”)  according to claim 2, 5wherein the operation variable of the actuator further includes a vehicle stabilizing moment operation variable (Tange, [0239] “ each control amount is calculated by an amount of yaw moment which is an amount that decreases the lateral displacement deviation or decreases the angle deviation”) for applying, to the vehicle, a moment based on the braking operation of a brake device configured to apply a braking force to the vehicle (Tange, [0052] “a brake unit is provided for each road wheel of the front road wheels…and rear road wheels…gives a braking force…each control amount is calculated by an amount of yaw moment which is an amount that decreases the lateral displacement deviation or decreases the angle deviation“), the brake device at least partially constituting the actuator (Tange, [0471] “the control is performed so as to generate the above yaw moment in combination with the change of the driving force, the braking force and the turning”), and wherein the driver assistance device is further configured to correct the vehicle 10stabilizing moment operation variable in accordance with the departure risk (Tange, [0239] “each braking/driving force is corrected so as to generate the yaw moment that corresponds to the control amount”, [0025] “FIG. 10A is a drawing showing a lateral position and a value of a weighting factor”).  
Regarding Claim 4, Tange teaches the driver assistance device (Tange, [0055] “The lane keeping assist device”)  according to claim 3, wherein, when directions of movement requested by the feedforward operation variable and movement requested by the vehicle stabilizing moment operation variable are 15opposite to a direction of movement requested by the feedback operation variable (Tange, “the control amount of the lateral position control and the control amount of the yaw angle control are the control amounts of an opposite direction”), and a total amount of the movements requested by the feedforward operation variable and the vehicle stabilizing moment operation variable is greater than an amount of the movement requested by the feedback operation variable (Tange, “the control gain (the control amount) of the case where the yaw angle .theta. to the departure avoidance side is formed to be small, even if the control gain (the control amount) of the case where the yaw angle .theta. to the departure side is formed is set to be large, oscillation (hunting) is less prone to occur, and the greater departure prevention effect can be obtained”), the driver assistance device downwardly corrects the vehicle stabilizing moment operation variable in accordance with the departure risk (Tange, [0239] “each braking/driving force is corrected so as to generate the yaw moment that corresponds to the control amount”, [0025] “FIG. 10A is a drawing showing a lateral position and a value of a weighting factor”). 
Regarding Claim 5, Tange teaches the driver assistance device (Tange, [0055] “The lane keeping assist device”) according to claim 4, wherein, when directions of movement requested by the feedforward operation variable and movement requested by the vehicle stabilizing moment operation variable are 15opposite to a direction of movement requested by the feedback operation variable (Tange, “the control amount of the lateral position control and the control amount of the yaw angle control are the control amounts of an opposite direction”), and a total amount of the movements requested by the feedforward operation variable and the vehicle stabilizing moment operation variable is greater than an amount of the movement requested by the feedback operation variable (Tange, “the control gain (the control amount) of the case where the yaw angle .theta. to the departure avoidance side is formed to be small, even if the control gain (the control amount) of the case where the yaw angle .theta. to the departure side is formed is set to be large, oscillation (hunting) is less prone to occur, and the greater departure prevention effect can be obtained”), the driver assistance device downwardly corrects the vehicle stabilizing moment operation variable in accordance with the departure risk (Tange, [0239] “each braking/driving force is corrected so as to generate the yaw moment that corresponds to the control amount”, [0025] “FIG. 10A is a drawing showing a lateral position and a value of a weighting factor”). 
Regarding Claim 6, Tange teaches the driver assistance device (Tange, [0055] “The lane keeping assist device”)  according to claim 2, wherein, when directions of movement requested by the feedforward operation variable and movement requested by the vehicle stabilizing moment operation variable are 15opposite to a direction of movement requested by the feedback operation variable (Tange, “the control amount of the lateral position control and the control amount of the yaw angle control are the control amounts of an opposite direction”), and a total amount of the movements requested by the feedforward operation variable and the vehicle stabilizing moment operation variable is greater than an amount of the movement requested by the feedback operation variable (Tange, “the control gain (the control amount) of the case where the yaw angle .theta. to the departure avoidance side is formed to be small, even if the control gain (the control amount) of the case where the yaw angle .theta. to the departure side is formed is set to be large, oscillation (hunting) is less prone to occur, and the greater departure prevention effect can be obtained”), the driver assistance device downwardly corrects the vehicle stabilizing moment operation variable in accordance with the departure risk (Tange, [0239] “each braking/driving force is corrected so as to generate the yaw moment that corresponds to the control amount”, [0025] “FIG. 10A is a drawing showing a lateral position and a value of a weighting factor”).
Regarding Claim 7, Tange teaches the driver assistance device (Tange, [0055] “The lane keeping assist device”) according to claim 1, 15wherein the operation variable of the actuator further includes a vehicle stabilizing moment operation variable (Tange, [0239] “ each control amount is calculated by an amount of yaw moment which is an amount that decreases the lateral displacement deviation or decreases the angle deviation”) for applying, to the vehicle, a moment based on the braking operation of a brake device configured to apply a braking force to the vehicle (Tange, [0052] “a brake unit is provided for each road wheel of the front road wheels…and rear road wheels…gives a braking force…each control amount is calculated by an amount of yaw moment which is an amount that decreases the lateral displacement deviation or decreases the angle deviation“), the brake device at least partially constituting the actuator (Tange, [0471] “the control is performed so as to generate the above yaw moment in combination with the change of the driving force, the braking force and the turning”), and wherein the driver assistance device is further configured to correct the vehicle 20stabilizing moment operation variable in accordance with the departure risk (Tange, [0239] “each braking/driving force is corrected so as to generate the yaw moment that corresponds to the control amount”, [0025] “FIG. 10A is a drawing showing a lateral position and a value of a weighting factor”).  
Regarding Claim 8, Tange teaches the driver assistance device (Tange, [0055] “The lane keeping assist device”) according to claim 1, wherein the departure risk is information on a risk distribution within the drivable width determined based information on a curve (Tange, [0021] “FIG. 7 is a conceptual drawing showing a curve-IN side gain map”, [0022] “FIG. 8 is a conceptual drawing showing a curve-OUT side gain map“) which at least partially constitutes the driving 25environment-related information regarding the driving environment ahead of the vehicle 56acquired by the external environment recognition part (Tange, [0057] “The monocular camera with image processing function captures the road ahead of the vehicle. The monocular camera judges a road condition from the captured camera image, and outputs a signal concerning the vehicle position in the traffic lane where the vehicle is travelling to the lane keeping assist controller…The signal concerning the vehicle position in the traffic lane is information about a yaw angle that is an angle deviation of a travelling direction of the vehicle with respect to the traffic lane, a lateral displacement X from the traffic lane center and a curvature .rho. of the traffic lane”).  
Regarding Claim 9, Tange teaches a driver assistance method (Tange, [0055] “The lane keeping assist”)  comprising: the driving environment-related information being acquired by an external environment recognition part (Tange, [0057] “A monocular camera with image processing function is mounted on the vehicle. This monocular camera with image processing function is an outside recognition means…to detect a position of the vehicle. The monocular camera with image processing function captures the road ahead of the vehicle”); determining, based on the driving environment (Tange, [0316] “The monocular camera judges a road condition from the captured camera image, and outputs a signal concerning the vehicle position in the traffic lane where the vehicle is travelling to the lane keeping assist controller…concerning the vehicle position in the traffic lane is information about a yaw angle that is an angle deviation of a travelling direction of the vehicle with respect to the traffic lane, a lateral displacement X from the traffic lane center and a curvature .rho. of the traffic lane”), a departure risk of the vehicle departing from a drivable width of a road on which the vehicle travels (Tange, [0316] “The monocular camera…outputs a signal…concerning the vehicle position in the traffic lane is information about a yaw angle that is an angle deviation of a travelling direction of the vehicle with respect to the traffic lane, a lateral displacement X from the traffic lane center”); 10determining, based on the departure risk (Tange, [0025] “FIG. 10A is a drawing showing a lateral position and a value of a weighting factor), and outputting the actuator operation variable-related information to the actuator (Tange, [0060] “The lane keeping assist controller…calculates a control amount for keeping the vehicle in the traffic lane on the basis of the input signals, and outputs them at least to the steering controller”).  
Tange does not teach receiving a target trajectory of a vehicle calculated based on driving 5environment-related information regarding a driving environment ahead of the vehicle and actuator operation variable-related information regarding an operation variable of an actuator related to a steering and/or braking/driving operation that causes the vehicle to travel along the target trajectory. However, Goto teaches these limitations.
Goto teaches receiving a target trajectory of a vehicle determined based on driving 5environment-related information regarding a driving environment ahead of the vehicle (Goto, [0055] “The target traveling course calculation part…is configured to calculate a target traveling course of the vehicle…based on input information from the millimeter-wave radar…a vehicle exterior camera comprised in the vehicle-mounted camera…the sensors”; [0054] “The surrounding object detection part…is configured to detect a surrounding object, based on input information from the millimeter-wave radar…the camera”) and actuator operation variable-related information regarding an operation variable of an actuator related to a steering and/or braking/driving operation that causes the vehicle to travel along the target trajectory (Goto, [0083] “the target traveling course calculation part…is operable to correct the target positions…and the target speed…according to a current behavior state…i.e., vehicle speed, acceleration, yaw rate, steering angle, lateral acceleration, etc….of the vehicle”).  
It would have been obvious to one ordinary skill in the art before the effective date of the claimed invention to have modified Tange to include receiving a target trajectory of a vehicle determined based on driving 5environment-related information regarding a driving environment ahead of the vehicle and actuator operation variable-related information regarding an operation variable of an actuator related to a steering and/or braking/driving operation that causes the vehicle to travel along the target trajectory as taught by Goto in order to execute “steering-based avoidance control with respect to deviation from the lane or road…to avoid the collision” (Goto, [074]).
Regarding Claim 10, Tang teaches a15Reagrding  driver assistance system (Tange, [0055] “The lane keeping assist device”)  comprising: an external environment recognition part configured to acquire driving environment-related information regarding a driving environment ahead of a vehicle (Tange, [0316] “The monocular camera judges a road condition from the captured camera image, and outputs a signal concerning the vehicle position in the traffic lane where the vehicle is travelling to the lane keeping assist controller…concerning the vehicle position in the traffic lane is information about a yaw angle that is an angle deviation of a travelling direction of the vehicle with respect to the traffic lane, a lateral displacement X from the traffic lane center and a curvature .rho. of the traffic lane”); a departure risk calculation part configured to determine, based on the driving environment-related information (Tange, [0316] “The monocular camera…outputs a signal…concerning the vehicle position in the traffic lane is information about a yaw angle that is an angle deviation of a travelling direction of the vehicle with respect to the traffic lane, a lateral displacement X from the traffic lane center”), a departure risk of the vehicle departing from a drivable width of a road on which the vehicle travels (Tange, [0316] “The monocular camera…outputs a signal…concerning the vehicle position in the traffic lane is information about a yaw angle that is an angle deviation of a travelling direction of the vehicle with respect to the traffic lane, a lateral displacement X from the traffic lane center”); an actuator operation variable calculation part (Tange, [0060] “The lane keeping assist controller…calculates a control amount for keeping the vehicle in the traffic lane “)  configured to determine, based on the 25departure risk (Tange, [0025] “FIG. 10A is a drawing showing a lateral position and a value of a weighting factor); and an actuator operation output part configured to output, to the actuator (Tange, [0060] “The lane keeping assist controller…calculates a control amount for keeping the vehicle in the traffic lane on the basis of the input signals, and outputs them at least to the steering controller”), the actuator operation variable-related information determined by the actuator operation variable 5calculation part (Tange, [0060] “The lane keeping assist controller…calculates a control amount for keeping the vehicle in the traffic lane on the basis of the input signals, and outputs them at least to the steering controller”).  

Tange does not teach a target trajectory calculation part configured to determine a target trajectory of the vehicle based on the driving environment-related information acquired by the external 20environment recognition part and , actuator operation variable-related information regarding an operation variable 57of an actuator related to a steering and/or braking/driving operation that causes the vehicle to travel along the target trajectory. However, Goto teaches these limitations.
	
Goto teaches a target trajectory calculation part configured to determine a target trajectory of the vehicle based on the driving environment-related information acquired by the external 20environment recognition part (Goto, [0055] “The target traveling course calculation part…is configured to calculate a target traveling course of the vehicle…based on input information from the millimeter-wave radar…a vehicle exterior camera comprised in the vehicle-mounted camera…the sensors”; [0054] “The surrounding object detection part…is configured to detect a surrounding object, based on input information from the millimeter-wave radar…the camera”) and actuator operation variable-related information regarding an operation variable of an actuator related to a steering and/or braking/driving operation that causes the vehicle to travel along the target trajectory (Goto, [0083] “the target traveling course calculation part…is operable to correct the target positions…and the target speed…according to a current behavior state…i.e., vehicle speed, acceleration, yaw rate, steering angle, lateral acceleration, etc….of the vehicle”).  

It would have been obvious to one ordinary skill in the art before the effective date of the claimed invention to have modified Tange to include a target trajectory calculation part configured to determine a target trajectory of the vehicle based on the driving environment-related information acquired by the external 20environment recognition part and actuator operation variable-related information regarding an operation variable of an actuator related to a steering and/or braking/driving operation that causes the vehicle to travel along the target trajectory as taught by Goto in order to execute “steering-based avoidance control with respect to deviation from the lane or road…to avoid the collision” (Goto, [074]).

Regarding Claim 11, Tange teaches the driver assistance system (Tange, [0055] “The lane keeping assist device”)  according to claim 10, wherein the departure risk calculation part is included in a first unit (Tange, [0316] “The monocular camera…outputs a signal…concerning the vehicle position in the traffic lane is information about a yaw angle that is an angle deviation of a travelling direction of the vehicle with respect to the traffic lane, a lateral displacement X from the traffic lane center”), wherein the actuator operation variable calculation part is included in a second unit (Tange, [0060] “The lane keeping assist controller…calculates a control amount for keeping the vehicle in the traffic lane on the basis of the input signals, and outputs them at least to the steering controller”).  , 10wherein the first unit and the second unit are communicatively connected to each other (Tange, Fig 1 shows the monocular camera (outside recognition means- Box 16) communicatively coupled to lane keeping assist controller- Box 15),  and wherein the first unit is configured to transmit, to the second unit, information on the departure risk determined by the departure risk calculation part (Tange, [0060] “The lane keeping assist controller…calculates a control amount for keeping the vehicle in the traffic lane on the basis of the input signals, and outputs them at least to the steering controller”).  

Regarding Claim 1512, the driver assistance system (Tange, [0055] “The lane keeping assist device”)  according to claim 10.  Tange not teach wherein the departure risk calculation part and the actuator operation variable calculation part are included in a single unit, and wherein the unit is configured to receive, through a communication line, information on the departure risk determined by the departure risk calculation part. However, Goto teaches these limitations.

Goto teaches wherein the departure risk calculation part and the actuator operation variable calculation part are included in a single unit (Tange, [0057] “The automatic steering control part...is configured to determine…whether or not there is a possibility that the own vehicle…deviates (departs) from the lane, and, when determining that there is the possibility of the deviation (departure), assist steering of the own vehicle such that the own vehicle travels in the lane…send the steering direction change request signal to the control system…steering control system…to assist steering of the own vehicle such that the own vehicle travels in the lane”), and wherein the unit is configured to receive, through a communication line, information on the departure risk determined by the departure risk calculation part (Tange, [0057] “The automatic steering control part…is configured to determine, based on detection signals of the vehicle-mounted camera…the millimeter-wave radar…whether or not there is a possibility that the own vehicle 1 deviates (departs) from the lane”).

It would have been obvious to one ordinary skill in the art before the effective date of the claimed invention to have modified Tange to include wherein the departure risk calculation part and the actuator operation variable calculation part are included in a single unit, and wherein the unit is configured to receive, through a communication line, information on the departure risk determined by the departure risk calculation part as taught by Goto in order to execute “steering-based avoidance control with respect to deviation from the lane or road…to avoid the collision” (Goto, [074]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ohmura et al. (US 20200180618 A1) discloses a departure risk of the vehicle departing from a drivable width of a road on which the vehicle travels (Ohmura, [0011] “when one border line on the side on which there is a possibility of lane departure is not detected during obstacle avoidance, the lateral avoidance distance is restricted to become smaller, irrespective of whether or not the other border line on the side on which there is no possibility of lane departure is detectable. This makes it possible to avoid the obstacle while adequately lowing the risk that the vehicle departs from the lane. On the other hand, when the one border line on the side on which there is a possibility of lane departure is detected during obstacle avoidance, it is possible to reliably prevent lane departure, based on the detection”).
Kataoka et al. (US 20100295668 A1) discloses (Kataoka, [0116] “based on the lane markings WL and WR, a likelihood of a departure from the lane in which the vehicle VC is running. In view of the above-mentioned problem, the driving support ECU 11 according to the first embodiment estimates a position of the lane marking VL1 in the range NL shown in the upper diagram in FIG. 3 based on the roadside object GL as shown in the lower diagram in FIG. 3 and, based on the estimated position of the lane marking VL1, determines the likelihood of the departure from the lane”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOYA PETTIEGREW whose telephone number is (313)446-6636. The examiner can normally be reached 8:30pm - 5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.P./Examiner, Art Unit 3662            

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662